            Case 1:20-mc-00222 Document 1-1 Filed 06/04/20 Page 1 of 7




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK



 MICHAELA BITTNER, ROGER CULLEN,
 ERIC FISHON, BARRY GOLIN, LAURA                          Case No.: 20-mc-222
 GONONIAN, ROBERT GUZIKOWSKI,
 KATHLEEN HEVENER, IRMA LAWRENCE,
 BRENT LONG, MARIA MAISTRO, PETER
 MALDINI, DENITRICE MARKS, MARY
 ANN MILLER, PAULA O’BRIEN, SUSAN
 RAAB, ADAM ROPP, RICHARD RYANS,
 JANEL SEMPRE, DAVID VIGGIANO, and
 BRYAN WALLACE

                     Plaintiffs,

         -against-

 INTERNATIONAL BUSINESS MACHINES
 CORPORATION,

                     Defendant.



      MEMORANDUM OF LAW IN SUPPORT OF MOTION TO COMPEL
INTERNATIONAL BUSINESS MACHINES CORPORATION’S COMPLIANCE WITH
              RULE 45(a)(1)(D) SUBPOENA DUCES TECUM

        Movants here are Consumer Plaintiffs in an action pending in the United States District

Court for the District of Maryland captioned In re Marriott International Inc. Customer Data

Security Breach Litig., Civil Action No. 8:19-md-02879-PWG (the “Marriott Action”), and

through this motion seek to compel the production of documents and things by International

Business Machines Corporation (“IBM”) pursuant to Fed. R. Civ. P. 45.

   I.      BACKGROUND

        The Marriott Action arises out of Marriott International’s November 30, 2018

announcement that it was subject to one of the largest data breaches in history when the sensitive
            Case 1:20-mc-00222 Document 1-1 Filed 06/04/20 Page 2 of 7



personal and financial information of up to 500 million hotel guests was exfiltrated from its

Starwood guest reservation database as part of an extensive, four-year long data breach. See

Attorney Declaration of Kelly K. Iverson, Esquire, in Support of Motion to Compel (“Dec.”), at

Exh. A (attaching Plaintiffs’ operative Second Amended Complaint (“SAC”) in the Marriot

Action). As detailed in the SAC, Marriott utilized IBM’s Guardium Data Protection, which

“continuously monitors all data access operation in real time to detect unauthorized actions, based

on detailed contextual information – the ‘who, what, where, when and how’ of each data access.”

See Dec., Exh. A ¶¶ 177-78, n.65. On September 8, 2018, IBM Guardium alerted Marriott of an

anomaly detected in the Starwood database, which ultimately led to the discovery of the data

breach. Id. IBM also provided Marriott with various other data security products and services used

prior to the data breach, to determine the cause of the data breach, and as part of the remediation

efforts after the data breach. See Dec., ¶ 10a.

       On September 9, 2019, Plaintiffs served their Notice of Intent to Serve Subpoenas to

Produce Documents on Non-Parties, including IBM, upon Defendant in the Marriott Action. See

Dec., ¶ 4. Thereafter, on September 10, 2019, Plaintiffs served IBM at its corporate headquarters

in Armonk, New York, by overnight FedEx with signature confirmation of receipt. 1 See Dec., Exh.

B. On September 20, 2019, counsel for IBM contacted Plaintiffs’ counsel and indicated receipt of

the subpoena, but requested that personal service be made. See Dec., ¶ 6. Accordingly, Plaintiffs




1
        “[T]here is no such specific requirement [for personal service] within the language
of Rule 45. Rule 45 merely calls for ‘deliver[y]’ to the person.” Ultradent Prod., Inc. v. Hayman,
No. M8-85 RPP, 2002 WL 31119425, at *3 (S.D.N.Y. Sept. 24, 2002) (citing Fed. R. Civ. P.
45(b)(1)); see also King v. Crown Plastering Corp., 170 F.R.D. 355, 356 (E.D.N.Y. 1997) (“the
court sees no reason [in the rule] for requiring in hand delivery for subpoenas served under Rule
45, so long as service is made in a manner that reasonably insures actual receipt of the subpoena
by the witness”).
                                                  2
            Case 1:20-mc-00222 Document 1-1 Filed 06/04/20 Page 3 of 7



re-served the same subpoena to the same location by process server on September 20, 2019. See

Dec., Exh. C.

       The subpoena sought, generally, the production of documents related to IBM’s provision

of security products and services to Marriott and Starwood, as well as any documents IBM

possessed related to Marriott’s data security practices and the data breach at issue in the Marriott

Action. See Dec., Exh. D (attaching Subpeona).

       IBM served responses and objections to certain requests in the subpoena, which are dated

October 5, 2019. See Dec., Exh. E (attaching IBM’s responses and objections). IBM lodged

specific objections to request for production numbers 1-3, 5-6, 8-11, 13-14, 23, and 27, but not to

any other requests. Id. Additionally, it agreed to produce certain responsive documents. Id. IBM’s

counsel suggested the parties “speak next week” about the timing of a production and possibly

narrowing the requests. Id.

       The parties scheduled a telephone conference for October 31, 2019, which was then

rescheduled to November 4, 2019. IBM’s counsel was a no-show for the November 4, 2019

scheduled conference. The parties rescheduled and ultimately connected by telephone on Monday,

November 18, 2019. At that time, IBM’s counsel asked for some additional time to research what

products and services IBM provided to Starwood and Marriott and what responsive documents

were in IBM’s possession. IBM stated it expected to have the information “that week.” Plaintiffs

followed up on December 12, 2019, with no response. On January 17, 2020, the parties conferred

by telephone at which time IBM’s counsel said she was making progress and provided an update

on some of the work IBM had performed for Starwood and Marriott. Plaintiffs also discussed with

IBM specific products and services related to documents that Plaintiffs believed were responsive




                                                 3
           Case 1:20-mc-00222 Document 1-1 Filed 06/04/20 Page 4 of 7



to the requests. IBM’s counsel requested another week to follow up on outstanding requests to four

departments to identify responsive documents that she had pending. See Dec., ¶ 10b-e.

       Plaintiffs’ counsel continued to follow up with IBM’s counsel. In mid-February, Plaintiffs’

counsel spoke briefly with IBM’s counsel in person at a CLE event. IBM’s counsel stated that she

was gathering information and knew she needed to get back to Plaintiffs’ counsel. The parties had

another telephone conference on February 26, 2020. At that time, IBM’s counsel again claimed

IBM needed more time, but she promised that she would contact Plaintiffs’ counsel by February

28, 2020 and be in a position to commit to a document production plan at that time. On that

February 26th call, Plaintiffs’ counsel explained that the motion to dismiss in the Marriott Action

was denied, and Plaintiffs needed to move forward with IBM’s production without further delay.

IBM’s counsel did not contact Plaintiffs’ counsel as promised by February 28, 2020. Throughout

the course of the six months that the parties conversed, Plaintiffs clearly expressed their

willingness to work with IBM to come to an agreed-upon production scope. See Dec., ¶ 10f-h.

       On March 6, 2020, Plaintiffs’ counsel sent an email to IBM’s counsel expressing frustration

with IBM’s ongoing delay and requesting that the parties reach an agreement on the search and

production protocol by the following week. See Dec., Exh. F. Plaintiffs’ counsel advised that if

IBM was unwilling to confer with Plaintiffs, then Plaintiffs would seek relief from this Court to

avoid further delays. Id. IBM did not respond and did not produce documents responsive to the

subpoena. See Dec., ¶ 10j. The recent health crisis caused mitigation orders to go into effect for

New York City at the same time as Plaintiffs’ proposed deadline for IBM to respond. Thus,

Plaintiffs did not immediately seek Court intervention to enforce the subpoena. See Dec., ¶ 10k.

Instead, on April 21, 2020, after receiving no response and no document production from IBM,

Plaintiffs sent a letter to IBM’s counsel detailing Plaintiffs’ efforts outlined herein and again



                                                4
             Case 1:20-mc-00222 Document 1-1 Filed 06/04/20 Page 5 of 7



requesting that the parties reach a resolution without court intervention. See Dec., ¶ 10l, and Dec.,

Exh. G. IBM has failed to respond to Plaintiffs’ April 21, 2020 letter. See Dec., ¶ 10m.

Consequently, Plaintiffs ask this Court to compel IBM to produce documents responsive to

Plaintiffs’ subpoena.

   II.      ARGUMENT

         Subpoenas directed to non-parties are governed by Fed. R. Civ. P. 45, which provides for

sanctions where a non-party fails to comply with the subpoena. See Mazzocchi v. Windsor Owners

Corp., No. 11 CIV. 7913 AT, 2014 WL 594085, at *1 (S.D.N.Y. Feb. 11, 2014) (citing Fed. R.

Civ. P. 45). Where the commanded party fails to respond to a subpoena, the serving party may

move motion to compel production in the district where compliance is required. United States ex

rel. Ortiz v. Mount Sinai Hosp., 169 F. Supp. 3d 538, 544 (S.D.N.Y. 2016). This Court has the

power under this rule to impose contempt simply on the basis of failure to comply with a subpoena.

PaineWebber Inc. v. Acstar Ins. Co., 211 F.R.D. 247, 249 (S.D.N.Y. 2002). Typically, however,

courts in the Second Circuit will first enter an Order compelling the requested production and enter

sanctions if that Order is violated. Brentlor, Ltd. v. Schoenbach, No. 13CV6697JGKBCM, 2018

WL 5619951, at *3 (S.D.N.Y. Jan. 9, 2018). Similarly, where a non-party timely objects to a

subpoena, then the serving party may seek an order compelling production. JMC Rest. Holdings,

LLC v. Pevida, No. 14 CIV. 6157 WFK VMS, 2015 WL 2240492, at *2 (E.D.N.Y. May 12, 2015);

see Fed. R. Civ. P. 45(d)(2)(B). The general rules of discovery apply to Rule 45 subpoenas. In re

Nat. Gas Commodity Litig., 235 F.R.D. 199, 207 (S.D.N.Y. 2005), decision set aside in part sub

nom. In re Nat. Gas Commodities Litig., 235 F.R.D. 241 (S.D.N.Y. 2006). When responding to a

subpoena, it is insufficient to reply upon general and conclusory objections to relevance, breadth,

or burden. Sky Med. Supply Inc. v. SCS Support Claim Servs., Inc., No. CV126383JFBAKT, 2017



                                                 5
             Case 1:20-mc-00222 Document 1-1 Filed 06/04/20 Page 6 of 7



WL 1133349, at *3 (E.D.N.Y. Mar. 24, 2017). Once the requesting party makes a prima

facie showing of relevance under Rule 26 for the requested information, a party objecting to

discovery must show “specifically how, despite the broad and liberal construction afforded [by]

the federal discovery rules, each [discovery request or] interrogatory is not relevant or how each

question is overly broad, burdensome or oppressive.” Id. (quoting Vidal v. Metro–North Commuter

Railroad Co., No. 3:12CV248, 2013 WL 1310504, at *1 (D. Conn. March 28, 2013) (alteration in

original) (quoting Compagnie Francaise d’Assurance Pour le Commerce Exterieur v. Phillips

Petroleum Co., 105 F.R.D. 16, 42 (S.D.N.Y. 1984)).

       In its October 5, 2019 response, IBM committed to producing certain documents, none of

which have been produced. IBM also served “specific objections” to a limited number of the

requests, which are general and conclusory, and failed to articulate how the request is overbroad,

burdensome, or oppressive. See Dec., Exh. E. For numerous requests (numbers 4, 7, 12, 15-22,

and 24-26), IBM posed no specific objections and has failed to produce any responsive documents.

Id. It is now more than seven months past the compliance date. Plaintiffs’ counsel made themselves

available to meet and confer on countless occasions over the past seven months to address any

questions or concerns that IBM may have. See Dec., ¶10a-m. Despite Plaintiffs’ efforts to meet

and confer, IBM has ignored its duties under the subpoena and the Federal Rules of Civil

Procedure.

       IBM has violated Fed. R. Civ. P. 45. IBM failed to articulate any specific objections

sufficient to protect documents from disclosure and failed to produce any documents in response

to Plaintiffs’ subpoena. Plaintiffs request that this Court enter the attached order directing IBM to

make a full and complete production of all responsive documents to Plaintiffs within 20 days of

the Order and require that IBM certify to Plaintiffs that it undertook a diligent search, including



                                                 6
              Case 1:20-mc-00222 Document 1-1 Filed 06/04/20 Page 7 of 7



electronically stored information, and that its production in response to the subpoena is full and

complete.

   III.      CONCLUSION

          For all of the reasons set forth above, Plaintiffs respectfully request that this Court grant

their Motion to Compel International Business Machines Corporation’s Compliance with Rule

45(a)(1)(D) Subpoena Duces Tecum.

                                                         Respectfully Submitted,

DATED: June 4, 2020                              ____________________________
                                                       STEVEN NATHAN
                                                       HAUSFELD LLP
                                                       33 Whitehall Street, 14th Fl.
                                                       New York, NY 10004
                                                       T: 646-357-1100
                                                       F: 212-202-4322
                                                       snathan@hausfeld.com

                                                         GARY F. LYNCH
                                                         (To be admitted pro hac vice)
                                                         KELLY K. IVERSON
                                                         (To be admitted pro hac vice)
                                                         CARLSON LYNCH LLP
                                                         1133 Penn Avenue, 5th Floor
                                                         Pittsburgh, PA 15222
                                                         T: 412-322-9243
                                                         F: 412-231-0246
                                                         glynch@carlsonlynch.com

                                                         MARYBETH V. GIBSON
                                                         (To be admitted pro hac vice)
                                                         THE FINLEY FIRM, P.C.
                                                         3535 Piedmont Road
                                                         Building 14, Suite 230
                                                         Atlanta, Georgia 30305
                                                         Tel. 404.320.9979
                                                         mgibson@thefinleyfirm.com




                                                     7
